OPINION — AG — ** FEES — COUNTY CLERK — REGISTER OF DEEDS ** UNDER THE PROVISIONS OF 28 Ohio St. 32 [28-32], AS AMENDED, THE FEES FOR FILING, RECORDING, INDEXING, AND CERTIFYING THE FILING AND RECORDING OF DEED AFFECTING THE TITLE TO REAL PROPERTY IN A SINGLE PLATTED BLOCK,  OR IN  SINGLE GOVERNMENT SURVEY SECTION, IN A COUNTY WHERE THE BOARD OF COUNTY COMMISSIONERS HAS, PURSUANT TO THE PROVISIONS OF 67 Ohio St. 91 [67-91] TO 67 Ohio St. 95 [67-95], ADOPT A SYSTEM OF PHOTOGRAPHIC RECORDING FOR THE OFFICE OF COUNTY CLERK, AS THE REGISTER OF DEEDS OF SUCH COUNTY, WHERE SUCH INSTRUMENT CONSISTS OF ONLY ONE SHEET OF BILLHEAD PAPER AND IS A HUSBAND AND WIFE, AS GRANTOR, TO A HUSBAND AND WIFE AS GRANTEES WOULD BE $1.00 (WHICH WOULD COVER THE FILING THEREOF, THE ONE ENTRY THEREOF ON THE NUMERIAL INDEX OF DEEDS, IN THE NAME OF ONE GRANTOR, THE FIRST ENTRY THEREOF ON THE INVERTED INDEX OF DEEDS IN THE NAME OF ONE GRANTEE, AND THE CERTIFICATE OF FILING AND RECORDING THEREON, REQUIRED BY 19 Ohio St. 287 [19-287], 19 Ohio St. 291 [19-291], 19 Ohio St. 293 [19-293] AS TO ALL INSTRUMENTS, AND THE PHOTOGRAPHIC RECORDING OF SO MUCH SUCH INSTRUMENT AS APPEARS ON ONE SIDE OF SHEET OF SUCH SHEET OF PAPER), PLUS .10 CENTS, FOR THE SECOND ENTRY THEREOF ON THE DIRECT INDEX OF DEEDS (IN THE NAME OF THE OTHER GRANTOR), PLUS .10 CENTS FOR THE SECOND ENTRY THEREOF ON THE INVERTED INDEX OF DEEDS (IN THE NAME OF THE OTHER GRANTEE) — A TOTAL OF $1.20, IF ALL OF THE MATERIAL TO BE RECORDED APPEARS ON THE ONE SIDE OF THE SINGLE SHEET OF PAPER — PLUS .50 CENTS FOR THE SECOND PAGE, A TOTAL OF $1.70, IF THE MATERIAL TO BE RECORDED APPEARS ON BOTH SIDES OF THE SINGLE SHEET OF PAPER IN QUESTION. CITE: 19 Ohio St. 291 [19-291], 19 Ohio St. 287 [19-287], 67 Ohio St. 94 [67-94] [67-94] 67 Ohio St. 91 [67-91] — 67 Ohio St. 95 [67-95] (INSTRUMENT, REGISTER OF DEEDS, INDEX) (JAMES C. HARKIN)